                                    Case 3:20-cv-04621 Document 4 Filed 07/10/20 Page 1 of 31



                         1   Jennifer S. Romano (SBN 195953)
                             JRomano@crowell.com
                         2   CROWELL & MORING LLP
                             515 South Flower Street, 40th Floor
                         3   Los Angeles, California 90071
                             Telephone: 213.622.4750
                         4
                             A. Marisa Chun (SBN 160351)
                         5   MChun@crowell.com
                             Molly A. Jones (SBN 301419)
                         6   MoJones@crowell.com
                             CROWELL & MORING LLP
                         7   3 Embarcadero Center, 26th Floor
                             San Francisco, California 94111
                         8   Telephone: 415.986.2800

                         9   Thomas A. Lorenzen (pro hac vice forthcoming)
                             TLorenzen@crowell.com
                    10       Daniel W. Wolff (pro hac vice forthcoming)
                             DWolff@crowell.com
                    11       CROWELL & MORING LLP
                             1001 Pennsylvania Avenue, N.W.
                    12       Washington, D.C. 20004-2595
                             Telephone: 202.624.2500
                    13
                             (Additional counsel listed on signature page)
                    14
                             Attorneys for Plaintiff
                    15       THE REGENTS OF THE UNIVERSITY OF CALIFORNIA
                                                      UNITED STATES DISTRICT COURT
                    16                               NORTHERN DISTRICT OF CALIFORNIA
                    17                               SAN FRANCISCO/OAKLAND DIVISION

                    18       THE REGENTS OF THE UNIVERSITY                   Case No. 3:20-cv-04621
                             OF CALIFORNIA, a California
                    19       Corporation,                                    PLAINTIFF’S EX PARTE MOTION FOR
                                                                             TEMPORARY RESTRAINING ORDER;
                    20                              Plaintiff,               MEMORANDUM OF POINTS AND
                                                                             AUTHORITIES IN SUPPORT THEREOF
                    21               v.
                                                                             [Filed Concurrently with Ex Parte Application
                    22       UNITED STATES DEPARTMENT OF                     to Shorten Time and Supporting Declarations]
                             HOMELAND SECURITY; U.S.
                    23       IMMIGRATION AND CUSTOMS                         Date:      July 14, 2020
                             ENFORCEMENT; CHAD F. WOLF, in                   Time:      TBD
                    24       his official capacity as Acting Secretary of    Ctrm:      TBD
                             the United States Department of                 Judge:     TBD
                    25       Homeland Security; and MATTHEW
                             ALBENCE, in his official capacity as            Complaint filed: July 10, 2020
                    26       Acting Director of U.S. Immigration and
                             Customs Enforcement,
                    27
                                                    Defendants.
                    28
  C ROWELL                                                                                  PLAINTIFF’S MOTION FOR TEMPORARY
& M ORING LLP
                                                                                                            RESTRAINING ORDER
A TTORN E YS A T L A W
                                                                                                          CASE NO. 3:20-CV-04621
                             SFACTIVE-905705894.8
                                    Case 3:20-cv-04621 Document 4 Filed 07/10/20 Page 2 of 31



                         1                                                   TABLE OF CONTENTS
                         2   I.      INTRODUCTION ............................................................................................................ 2
                         3   II.     FACTUAL BACKGROUND ........................................................................................... 4
                                     A.   COVID-19 ............................................................................................................ 4
                         4           B.   ICE’s Initial COVID-19 Response ........................................................................ 5
                         5           C.   The University of California’s COVID-19 Response ............................................. 6
                                     D.   The Loss of International Students Enrolled Across Campuses Will have
                         6                Substantial Adverse Effects Throughout the University System. ......................... 10
                         7           E.   Students’ Reliance on ICE’s March 13 Guidance ................................................ 11
                                     F.   ICE’s Sudden and Arbitrary Rescission of the March 13 Guidance ..................... 12
                         8   III.    LEGAL STANDARD .................................................................................................... 13
                         9   IV.     Argument ....................................................................................................................... 13
                                     A.   THE REGENTS ARE LIKELY TO SUCCEED ON THE MERITS ................... 16
                    10
                                          1.         The Regents Are Likely to Prevail on the First Cause of Action Under the
                    11                               APA Because the July 6 Directive is Arbitrary and Capricious. ............... 16
                                                     a.         The Directive Failed to Offer a Reasonable Explanation for ICE’s
                    12                                          Policy Reversal. ........................................................................... 16
                    13                               b.         The Directive Failed to Consider Important Aspects of the Problem,
                                                                Including the Reliance of Plaintiff and Its Students on the March 13
                    14                                          Guidance...................................................................................... 17
                                                     c.         Defendants Failed to Explain Any Basis for the Directive. ........... 20
                    15                    2.         The Regents Will Likely Prevail on Its Second APA Cause of Action,
                                                     Because the Directive is a Substantive Rule that Did Not Comply with the
                    16                               APA’s Notice and Comment Requirements ............................................. 22
                    17               B.   THE REGENTS AND ITS STUDENTS ARE LIKELY TO SUFFER
                                          IRREPARABLE HARM..................................................................................... 23
                    18               C.   THE BALANCE OF EQUITIES AND THE PUBLIC INTEREST WEIGH
                                          HEAVILY IN FAVOR OF A TEMPORARY RESTRAINING ORDER. ........... 24
                    19
                             V.      CONCLUSION .............................................................................................................. 25
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
  C ROWELL                                                                                                              PLAINTIFF’S MOTION FOR TEMPORARY
& M ORING LLP
                                                                                                                                        RESTRAINING ORDER
A TTORN E YS A T L A W
                                                                                                                                      CASE NO. 3:20-CV-04621
                             SFACTIVE-905705894.8
                                     Case 3:20-cv-04621 Document 4 Filed 07/10/20 Page 3 of 31



                         1                                                  TABLE OF AUTHORITIES
                         2                                                                                                                                   Page(s)
                         3   Cases
                         4
                             Alliance for the Wild Rockies v. Cottrell,
                         5       632 F.3d 1127 (9th Cir. 2011) .........................................................................................13, 25

                         6   Amerijet Int’l, Inc. v. Pistole,
                               753 F.3d 1343 (D.C. Cir. 2014) .......................................................................................20, 21
                         7
                             Butte Envt’l. Council v. U.S. Army Corps of Eng’rs,
                         8      620 F.3d 936 (9th Cir. 2010) ................................................................................................ 16
                         9   SEC v. Chenery Corp. (“Chenery II”),
                    10          332 U.S. 194......................................................................................................................... 23

                    11       Chrysler Corp. v. Brown,
                                441 U.S. 281 (1979) ............................................................................................................. 23
                    12
                             Ciox Health, LLC v. Azar,
                    13          435 F. Supp. 3d 30, 66 (D.D.C. 2020) .................................................................................. 23
                    14       Citizens to Preserve Overton Park, Inc. v. Volpe,
                    15           401 U.S. 402 (1971) ............................................................................................................. 16

                    16       Colwell v. Dep’t of Health & Human Servs.,
                                558 F.3d 1112 (9th Cir. 2009) .............................................................................................. 23
                    17
                             Encino Motorcars, LLC v. Navarro,
                    18          136 S. Ct. 2117 (2016) ........................................................................................ 14, 15, 16, 17
                    19       Enyart v. Nat’l Conference of Bar Examiners, Inc.,
                                630 F.3d 1153 (9th Cir. 2011) .............................................................................................. 24
                    20

                    21       FCC v. Fox Telev’n Stns., Inc.,
                               556 U.S. 502 (2009) ............................................................................................................. 17
                    22
                             Franklin v. Massachusetts,
                    23          505 U.S. 788 (1992) ............................................................................................................. 16

                    24       Humane Soc’y of U.S. v. Locke,
                               626 F.3d 1040 (9th Cir. 2010) .............................................................................................. 15
                    25
                             Jicarilla Apache Nation v. U.S. Dep’t of the Interior,
                    26
                                 613 F.3d 1112 (D.C. Cir. 2010) .......................................................................................14, 17
                    27
                             League of Wilderness Defs./Blue Mountains Biodiversity Project v. Connaughton,
                    28          752 F.3d 755 (9th Cir. 2014) ................................................................................................ 24
  C ROWELL                                                                                                               PLAINTIFF’S MOTION FOR TEMPORARY
& M ORING LLP
A TTORN E YS A T L A W
                                                                                                ii                                      RESTRAINING ORDER
                                                                                                                                      CASE NO. 3:20-CV-04621
                             SFACTIVE-905705894.8
                                     Case 3:20-cv-04621 Document 4 Filed 07/10/20 Page 4 of 31



                         1   Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co.,
                                463 U.S. 29 (1983) ............................................................................................................... 16
                         2
                             Nat’l Ass’n of Home Builders v. Norton,
                         3
                                340 F.3d 835 (9th Cir. 2003) ................................................................................................ 23
                         4
                             Nat’l Res. Def. Council v. EPA,
                         5      643 F.3d 311 (D.C. Cir. 2011) .............................................................................................. 23

                         6   Dep’t of Commerce v. New York,
                                139 S. Ct. 2551 (2019) ......................................................................................................... 21
                         7
                             Northwest Envtl. Def. Ctr. v. Bonneville Power Admin.,
                         8      477 F.3d 668 (9th Cir. 2007) ................................................................................................ 15
                         9
                             Perez v. Mortg. Bankers Ass’n,
                    10          575 U.S. 92 (2015) ............................................................................................................... 18

                    11       Pimentel v. Dreyfus,
                                670 F.3d 1096 (9th Cir. 2012) .............................................................................................. 13
                    12
                             Dep’t of Homeland Security v. Regents of the Univ. of Cal.,
                    13          No. 18-587, 2020 WL 3271746 (U.S. June 18, 2020) .................................................... passim
                    14       Republic of the Philippines v. Marcos,
                    15          862 F.2d 1355 (9th Cir. 1988) .............................................................................................. 13

                    16       San Diego Air Sports Ctr., Inc. v. F.A.A.,
                                887 F.2d 966 (9th Cir. 1989) ................................................................................................ 23
                    17
                             Stuhlbarg Int’l Sales Co., Inc. v. John D. Brush & Co.,
                    18          240 F.3d 832 (9th Cir. 2001) ................................................................................................ 13
                    19       Winter v. Nat. Res. Def. Council,
                    20          555 U.S. 7 (2008) ................................................................................................................. 13

                    21       Statutes

                    22       5 U.S.C. § 553.............................................................................................................................. 3

                    23       5 U.S.C. § 553(b) ....................................................................................................................... 15

                    24       5 U.S.C. § 553(b), (c) ................................................................................................................. 23
                    25       5 U.S.C. § 706(2)(A) .............................................................................................................. 3, 16
                    26       5 U.S.C. § 706(2)(A), (D) .......................................................................................................... 14
                    27
                             5 U.S.C. § 706(2)(D).............................................................................................................. 3, 23
                    28
  C ROWELL                                                                                                                 PLAINTIFF’S MOTION FOR TEMPORARY
& M ORING LLP
A TTORN E YS A T L A W
                                                                                                 iii                                      RESTRAINING ORDER
                                                                                                                                        CASE NO. 3:20-CV-04621
                             SFACTIVE-905705894.8
                                     Case 3:20-cv-04621 Document 4 Filed 07/10/20 Page 5 of 31



                         1   Administrative Procedure Act ............................................................................................. passim
                         2   Other Authorities
                         3   8 C.F.R. § 214.2 ........................................................................................................................... 5
                         4
                             8 C.F.R. § 214.2(f) ....................................................................................................................... 5
                         5
                             8 C.F.R. §§ 214.2(f)(5)(i), 214(f)(6)(i)(G) .................................................................................... 5
                         6
                             8 CFR 214.2(f)(6)(i)(G)… ........................................................................................................... 6
                         7
                             Emergency, Executive Department, State of California,
                         8     https://www.gov.ca.gov/wp-content/uploads/2020/03/3.4.20-Coronavirus-
                               SOE-Proclamation.pdf ........................................................................................................... 5
                         9
                             Federal Rule of Civil Procedure 65(b) .......................................................................................... 1
                    10

                    11       “Guidance for SEVP Stakeholders” (“March 13 Guidance”) ....................................................... 5

                    12       , https://thehill.com/homenews/administration/506248-cuccinelli-says-rule-
                                  forcing-international-students-to-return-home ...................................................................... 21
                    13
                             https://www.ice.gov/doclib/sevis/pdf/bcm2003-01.pdf ................................................................. 5
                    14
                             https://www.ice.gov/sites/default/files/documents/Document/2020/Coronavirus%2
                    15           0Guidance_3.13.20.pdf .......................................................................................................... 6
                    16       https://www.universityofcalifornia.edu/news/university-california-born (last
                    17           visited July 9, 2020) ............................................................................................................... 6

                    18       John Bowden, Cuccinelli says rule forcing international students to return home
                                will ‘encourage schools to reopen’ (July 7, 2020, 4:17 PM) ................................................. 21
                    19
                             Outbreak (March 13, 2020), https://www.whitehouse.gov/presidential-
                    20          actions/proclamation-declaring-national-emergency-concerning-novel-
                                coronavirus-disease-covid-19-outbreak .................................................................................. 5
                    21

                    22       U.S.: Latest Map and Case Count, N.Y. Times,
                                https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html (last
                    23          visited July 10, 2020) ............................................................................................................. 4

                    24       United States’ “F-1” ..................................................................................................................... 2

                    25       University of California, https://www.universityofcalifornia.edu/infocenter/fall-
                                enrollment-glance (last visited July 9, 2020) ........................................................................... 6
                    26

                    27

                    28
  C ROWELL                                                                                                                 PLAINTIFF’S MOTION FOR TEMPORARY
& M ORING LLP
A TTORN E YS A T L A W
                                                                                                 iv                                       RESTRAINING ORDER
                                                                                                                                        CASE NO. 3:20-CV-04621
                             SFACTIVE-905705894.8
                                    Case 3:20-cv-04621 Document 4 Filed 07/10/20 Page 6 of 31



                         1                               NOTICE OF EX PARTE MOTION AND

                         2                          MOTION FOR TEMPORARY RESTRAINING ORDER

                         3           PLEASE TAKE NOTICE that on July 14, 2020, at __ a.m./p.m. or as soon thereafter as

                         4   counsel may be heard, at the United States District Court for the Northern District of California,

                         5   located at 450 Golden Gate Avenue, San Francisco, California 94102, or such other location

                         6   assigned by the Court, Plaintiff The Regents of the University of California (“The Regents”) will,

                         7   and hereby does, move for a temporary restraining order against Defendants United States

                         8   Department of Homeland Security, Acting Secretary of Department of Homeland Security Chad

                         9   F. Wolf, United States Immigration and Customs Enforcement, and Acting Director of U.S.

                    10       Immigration and Customs Enforcement Matthew Albence (“Defendants”), pursuant to Federal

                    11       Rule of Civil Procedure 65(b).

                    12               The Regents seeks a temporary restraining order to enjoin Defendants from implementing

                    13       the July 6, 2020 memorandum (“the Directive”) issued by the Student and Exchange Visitor

                    14       Program (“SEVP”), a division of the U.S. Immigration and Customs Enforcement (“ICE”). The

                    15       Directive announced a reversal of prior ICE policy regarding the status of international students

                    16       holding F-1 nonimmigrant student visas during the COVID-19 pandemic. The Directive instructs,
                    17       inter alia, that “schools adopting a hybrid model – that is, a mixture of online and in person
                    18       classes” must by August 4, 2020, certify to SEVP for each F-1 visa student that “the student is not
                    19       taking an entirely online course load for the Fall 2020 semester, and that the student is taking the
                    20       minimum number of online classes required to make normal progress in their degree program.” 1
                    21       Students for whom the school cannot so certify “must leave the country or take alternate steps to

                    22       maintain their nonimmigrant status such as transfer to a school with in-person instruction ….”

                    23               The University of California has adopted a “hybrid model” for the Fall 2020 semester and

                    24       thus must comply with the above requirements in less than a month to evaluate literally tens of

                    25       thousands of students’ courseloads and certify that each meets the Directive’s requirements. This

                    26

                    27       1
                              Further, certified schools that will not be entirely online but will reopen in the Fall must update
                             and submit their operation plans to SEVP by August 1, 2020 as well.
                    28
  C ROWELL                                                                                      PLAINTIFF’S MOTION FOR TEMPORARY
& M ORING LLP
                                                                                                                RESTRAINING ORDER
A TTORN E YS A T L A W
                                                                                                              CASE NO. 3:20-CV-04621
                             SFACTIVE-905705894.8
                                    Case 3:20-cv-04621 Document 4 Filed 07/10/20 Page 7 of 31



                         1   will be impossible, as the University does not require students to commit to classes so long before

                         2   the start of the educational year. It is too late to alter that system now.

                         3           Plaintiff thus moves for this preliminary relief and will demonstrate that: (1) it is likely to

                         4   succeed on the merits of its claims under the Administrative Procedure Act (“APA”); (2) Plaintiff

                         5   and its domestic and foreign students are likely to suffer irreparable harm absent provisional

                         6   relief; and (3) the balance of equities and the public interest weigh heavily in favor of returning to

                         7   the status quo existing prior to the issuance of the Directive. Plaintiff’s Motion is based upon this

                         8   Notice of Motion and Motion; the Memorandum of Points and Authorities below; the currently

                         9   available administrative record; the Alcocer, Beck, Byington, Christ, Deas, Schooley, and

                    10       Wakimoto Declarations and exhibits submitted in support of this Motion; and such further

                    11       evidence and argument as the Court may consider.

                    12                              MEMORANDUM OF POINTS AND AUTHORITIES

                    13       I.      INTRODUCTION
                    14               The University of California—renowned as the nation’s premier public university system

                    15       and as a world-class academic and research powerhouse and a key contributor to the California

                    16       economy and social fabric—has long welcomed international students seeking to pursue unrivaled
                    17       educational opportunities and, ultimately, their most cherished dreams. These students contribute
                    18       to rich intellectual discourse across all disciplines, including in the University system’s prized
                    19       science, technology, engineering, and mathematics (STEM) departments, thereby also
                    20       contributing to the University’s mission of delivering and supporting world-class teaching and
                    21       research, as well as to California’s vibrant economy. For decades, the United States’ “F-1” visa
                    22       program for international, non-immigrant students has made all this possible.

                    23                 In March 2020, faced with the unprecedented COVID-19 pandemic, The Regents moved

                    24       swiftly to transition the University’s ten campuses to remote teaching to protect the health and

                    25       safety of their students and faculty, while continuing to meet its core mission of providing a

                    26       world-class education. Also recognizing the unprecedented nature of the pandemic, defendant

                    27       United States Immigration and Customs Enforcement (“ICE”), an agency within defendant the

                    28       Department of Homeland Security (“DHS”), issued an exemption to a preexisting regulation that
  C ROWELL                                                                                        PLAINTIFF’S MOTION FOR TEMPORARY
& M ORING LLP
A TTORN E YS A T L A W
                                                                                2                                RESTRAINING ORDER
                                                                                                               CASE NO. 3:20-CV-04621
                             SFACTIVE-905705894.8
                                    Case 3:20-cv-04621 Document 4 Filed 07/10/20 Page 8 of 31



                         1   required international students on F-1 visas to attend classes in person if they wished to remain in

                         2   this country. ICE’s March 13, 2020 Guidance (the “March 13 Guidance”) provided critical

                         3   assurances that international students could maintain their F-1 visa status while attending classes

                         4   on-line “for the duration of the [COVID-19] emergency.”

                         5           Without warning, on July 6, 2020, Defendants announced that they would largely rescind

                         6   the COVID-19 exemption for students on F-1 visas and require such students whose universities

                         7   had transitioned to an online-only curriculum to transfer to an institution offering in-person

                         8   classes, or leave the United States. This Directive also effectively bars continuing students on F-1

                         9   visas who have already left this country from re-entering the United States, if they intend to take a

                    10       full online course load in Fall 2020. This arbitrary, capricious, and procedurally defective agency

                    11       action now forces The Regents to confront an untenable choice: to put its international students in

                    12       immediate jeopardy of having to abandon their studies and leave the country or take steps to

                    13       retain them by increasing the number of in-person courses offered for Fall 2020, thereby

                    14       increasing the risk that its students, faculty, and staff will be exposed to the virus.

                    15               The Regents therefore seeks a temporary restraining order to enjoin Defendants from

                    16       implementing the Directive. That Directive is not only unjust and unwise, but it violates the

                    17       Administrative Procedure Act’s (“APA”) prohibition against agency action that is “arbitrary,

                    18       capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. §

                    19       706(2)(A). Agency action, like the Directive, purporting to have the force of law must be both
                    20       reasonable and reasonably explained. Defendants also failed to satisfy the APA’s notice-and-

                    21       comment requirements for agency action that substantively affects rights or obligations, in
                    22       violation of 5 U.S.C. § 553. See 5 U.S.C. § 706(2)(D) (authorizing the court to set aside agency

                    23       action taken “without observance of procedure required by law”). The Regents, therefore, is likely

                    24       to succeed on the merits. Further, it and its students will suffer irreparable harm absent relief.

                    25       Finally, the balance of equities and the public interest strongly weigh in its favor. Accordingly,

                    26       this Court should grant provisional relief enjoining Defendants from enforcing the Directive,

                    27       thereby preserving the status quo pending adjudication of the University’s motion for preliminary

                    28       injunction and permanent relief.
  C ROWELL                                                                                        PLAINTIFF’S MOTION FOR TEMPORARY
& M ORING LLP
A TTORN E YS A T L A W
                                                                                3                                RESTRAINING ORDER
                                                                                                               CASE NO. 3:20-CV-04621
                             SFACTIVE-905705894.8
                                    Case 3:20-cv-04621 Document 4 Filed 07/10/20 Page 9 of 31



                         1   II.     FACTUAL BACKGROUND

                         2           A.       COVID-19

                         3           As the year began, the terms “novel coronavirus” and “COVID-19” meant nothing to most

                         4   Americans. That soon changed. Since late 2019, when scientists first identified the novel

                         5   coronavirus, or SARS-CoV-2, the virus that causes COVID-19 has spread to nearly every corner

                         6   of the world: There are more than 12 million confirmed cases of the disease, and more than half a

                         7   million people have died from it. Leading the pack is the United States, where there have now

                         8   been more than 3.1 million confirmed cases and over 133,000 COVID-19-related deaths. 2

                         9   Moreover, because there is no vaccine for COVID-19, the forecast is grim. Epidemiologists

                    10       predict that the domestic death toll from COVID-19 will exceed 200,000 by November. In

                    11       California alone, there have been nearly 300,000 confirmed cases and over 6,500 deaths.

                    12       Modeling from the Centers for Disease Control and Prevention (“CDC”) suggests that as many as

                    13       200 million Americans could eventually be infected with COVID-19 and as many as 1.5 million

                    14       Americans could die.

                    15               Certain basic facts about COVID-19 are not genuinely in dispute. For some, it causes

                    16       symptoms requiring hospitalization or that are life-threatening. In the most severe cases, the virus

                    17       is fatal. Overwhelming evidence indicates that the most likely means of transmission is through

                    18       close contact, especially indoors. In light of these facts, state and local governments have

                    19       implemented the only measures that reasonably can limit community spread of the virus—

                    20       issuance of shelter-in-place orders, physical (social) distancing, closure of businesses and other

                    21       venues where people may gather, diligent and regular sanitization and hygiene, and, where

                    22       possible, contact tracing. Governor Newsom announced a state of emergency in California on

                    23       March 4, 3 and the President of the United States declared a national emergency on March 13. 4

                    24       Yet the rate of infection today is considerably higher than it was in March.

                    25       2
                               See Coronavirus in the U.S.: Latest Map and Case Count, N.Y. Times,
                             https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html (last visited July 10,
                    26       2020).
                             3
                    27         Proclamation of a State of Emergency, Executive Department, State of California,
                             https://www.gov.ca.gov/wp-content/uploads/2020/03/3.4.20-Coronavirus-SOE-Proclamation.pdf.
                    28
  C ROWELL                                                                                      PLAINTIFF’S MOTION FOR TEMPORARY
& M ORING LLP
A TTORN E YS A T L A W
                                                                              4                                RESTRAINING ORDER
                                                                                                             CASE NO. 3:20-CV-04621
                             SFACTIVE-905705894.8
                                   Case 3:20-cv-04621 Document 4 Filed 07/10/20 Page 10 of 31



                         1           B.       ICE’s Initial COVID-19 Response

                         2           The federal government issues F-1 visas to international students who attend accredited

                         3   American universities or other academic institutions on a full-time basis. 8 C.F.R. § 214.2(f). The

                         4   requirements for F-1 visa holders are set forth in 8 C.F.R. § 214.2. That regulation states, in

                         5   relevant part, that the student must take a full course of study and that no more than “one class or

                         6   three credits” per semester or quarter may be counted toward the full course of study if the class is

                         7   taken “on-line or through distance education.” 8 C.F.R. §§ 214.2(f)(5)(i), 214(f)(6)(i)(G).

                         8   However, in its initial response to the pandemic, ICE recognized the need for flexibility with

                         9   respect to these requirements. In particular, on March 9, 2020, ICE’s Student and Exchange

                    10       Visitor Program (“SEVP”) issued guidance (“March 9 Guidance”) advising that “SEVP-certified

                    11       schools may need to adapt their procedures and policies to address the significant public health

                    12       concerns associated with the COVID-19 crisis.” 5 In issuing the guidance, ICE stated that it was

                    13       “focused on ensuring that nonimmigrant students are able to continue to make normal progress in

                    14       a full course of study” and that ICE would be “flexible with temporary adaptations,” while further

                    15       recognizing that “the COVID-19 crisis is fluid and rapidly changing.” Id. Further, ICE’s March 9

                    16       Guidance contemplated the necessity of “leaving room for schools to comply with state or local

                    17       health emergency declarations.” Id.

                    18               Just days later, on March 13, 2020, ICE issued further “Guidance for SEVP Stakeholders”

                    19       (“March 13 Guidance”) which provided, in relevant part:

                    20               If a school closes temporarily but offers online instruction or another alternative
                                     learning procedure, nonimmigrant students should participate in online or other
                    21               alternate learning procedures and remain in active status in SEVIS…. Given the
                                     extraordinary nature of the COVID-19 emergency, SEVP will allow F-1 and/or M-
                    22               1 students to temporarily count online classes towards a full course of study in
                                     excess of the limits stated in 8 CFR 214.2(f)(6)(i)(G)…. This temporary provision
                    23               is only in effect for the duration of the emergency and in accordance with the
                    24

                    25       4
                               Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease
                             (COVID-19) Outbreak (March 13, 2020), https://www.whitehouse.gov/presidential-
                    26       actions/proclamation-declaring-national-emergency-concerning-novel-coronavirus-disease-covid-
                             19-outbreak.
                    27       5
                               See https://www.ice.gov/doclib/sevis/pdf/bcm2003-01.pdf (“March 9 Guidance”) at p.1.
                    28
  C ROWELL                                                                                      PLAINTIFF’S MOTION FOR TEMPORARY
& M ORING LLP
A TTORN E YS A T L A W
                                                                              5                                RESTRAINING ORDER
                                                                                                             CASE NO. 3:20-CV-04621
                             SFACTIVE-905705894.8
                                   Case 3:20-cv-04621 Document 4 Filed 07/10/20 Page 11 of 31



                         1           procedural change documents filed in a timely manner to SEVP. 6
                         2   Further, according to its express terms, this Guidance applied to F-1 visa holders “even if they

                         3   have left the United States and are taking the online classes from elsewhere.” Id. at 1-2.

                         4           C.       The University of California’s COVID-19 Response
                         5           Founded in 1868, the University of California was founded upon a simple but audacious

                         6   idea: California should establish a great public university available to all—one that would serve

                         7   equally the children of immigrants and settlers, landowners and barons. 7 More than 150 years

                         8   later, the University today is one of the world’s premier educational systems, comprising ten

                         9   campuses and educating more than 285,000 undergraduate and graduate students annually. 8 True

                    10       to its founding principle, the University continues to be available to all—including approximately

                    11       37,500 F-1 visa students from across the globe. Decl. of Carol T. Christ (“Christ Decl.”) ¶ 2.

                    12               Consistent with federal, state, and local guidance on preventing the spread of COVID-19,

                    13       and consistent with the March 9 and March 13 Guidances, the University undertook, with

                    14       substantial investment of time and resources, 9 to transition its academic curricula to online

                    15       instruction in March 2020. Since then, the University has engaged in careful, deliberate, and

                    16       iterative planning processes, prioritizing the health and safety of its entire academic community

                    17       and that of the surrounding communities, while also continuing to fulfill its mission of providing

                    18       world-class educational opportunities to all its students. Christ Decl. ¶¶ 2-6 & Exs. A&B; see also

                    19       Decl. of Robert T. Schooley (“Schooley Decl.”) ¶ 15; Decl. of Carrie L. Byington (“Byington

                    20       Decl.”) ¶¶ 4-6. The University made substantial investment in online solutions, in part based on

                    21       its reliance on ICE’s March 13 Guidance that international students would not thereby be

                    22
                             6
                               See
                    23       https://www.ice.gov/sites/default/files/documents/Document/2020/Coronavirus%20Guidance_3.1
                             3.20.pdf at 1 (“March 13 Guidance”).
                    24       7
                               See https://www.universityofcalifornia.edu/news/university-california-born (last visited July 9,
                    25       2020).
                             8
                               See Fall Enrollment at a Glance (2019), University of California,
                    26       https://www.universityofcalifornia.edu/infocenter/fall-enrollment-glance (last visited July 9,
                             2020).
                    27       9
                               The University of California estimates the cost of its COVID-19 response to date to be in the
                             millions of dollars. Decl. of David Alcocer (“Alcocer Decl.”) ¶ 10.
                    28
  C ROWELL                                                                                      PLAINTIFF’S MOTION FOR TEMPORARY
& M ORING LLP
A TTORN E YS A T L A W
                                                                              6                                RESTRAINING ORDER
                                                                                                             CASE NO. 3:20-CV-04621
                             SFACTIVE-905705894.8
                                   Case 3:20-cv-04621 Document 4 Filed 07/10/20 Page 12 of 31



                         1   precluded from maintaining their F-1 visa status during the COVID-19 crisis and that the

                         2   exemption would remain “in effect for the duration of the emergency.” See Alcocer Decl. ¶ 10.

                         3   That emergency continues to this day and likely will for the foreseeable future.

                         4           The University has devoted considerable thought, effort, and resources to determine how

                         5   best to advance its educational mission while protecting its students, faculty, and staff amidst the

                         6   pandemic. The University and each campus have monitored state and local government data,

                         7   recommendations, and directives regarding COVID-19 response and have abided by applicable

                         8   reopening requirements and shelter-in-place restrictions. See, e.g., Christ Decl. ¶¶ 6, 16 & Ex. A;

                         9   Schooley Decl. ¶¶ 3-4, 7-8; Decl. of Deborah Deas (“Deas Decl.”) ¶¶ 4-7. The University and its

                    10       campuses have also formed numerous working groups and task forces to assess and proactively

                    11       plan responses to various scenarios potentially resulting from the pandemic. See, e.g., Christ Decl.

                    12       ¶¶ 4-9; Schooley Decl. ¶¶ 4, 15; Decl. of Deborah Deas (“Deas Decl.”) ¶¶ 3-5; Decl. of Roger

                    13       Wakimoto (“Wakimoto Decl.”) ¶¶ 4-5; Decl. of Michael Beck (“Beck Decl.”) ¶¶ 4-6. For

                    14       example, in February, researchers at UC San Diego (“UCSD”) developed a dynamic

                    15       compartmental transmission model of COVID-19 to simulate spread among the campus

                    16       community to provide a quantitative framework for planning in response to the pandemic; they

                    17       concluded that the University must limit all large-scale gatherings and limit the density of on-

                    18       campus housing. Schooley Decl. ¶¶ 6-7.

                    19               For example, between April and June, UC Riverside’s (“UCR’s”) Instructional Continuity
                    20       Working Group, comprising faculty, staff, and students, evaluated options for providing a healthy

                    21       and effective teaching environment for the 2020-21 academic year. Deas Decl. ¶ 4. UCR’s
                    22       response to the COVID-19 pandemic is coordinated among ten faculty-led working groups,

                    23       including public health, research ramp-up, budget and finance, student services continuity, student

                    24       health assistance, instructional continuity, operations & support recovery, testing, employee

                    25       health assistance, and instructional technology. Id. ¶ 6. UCLA’s Emergency Management

                    26       Planning Group (EMPG) began working on UCLA’s COVID-19 response at the end of February

                    27       2020. UCLA’s efforts include its “Back to School” campus-wide working group, and regular

                    28       consultation between UCLA Health’s infectious control experts, officials from other UC
  C ROWELL                                                                                      PLAINTIFF’S MOTION FOR TEMPORARY
& M ORING LLP
A TTORN E YS A T L A W
                                                                              7                                RESTRAINING ORDER
                                                                                                             CASE NO. 3:20-CV-04621
                             SFACTIVE-905705894.8
                                   Case 3:20-cv-04621 Document 4 Filed 07/10/20 Page 13 of 31



                         1   campuses, and officials with the LA County Department of Public Health. See, e.g., Wakimoto

                         2   Decl. ¶¶ 4-5, 8.

                         3           At the system-wide level, beginning in March 2020, the Council of the Vice Chancellors

                         4   of Research (“COVCR”), began holding weekly meetings to provide guidance regarding the

                         5   impact of the pandemic on university research. Wakimoto Decl. ¶ 4. The University has also

                         6   created a systemwide Testing and Tracing Task Force (the “Task Force”), which includes subject

                         7   matter experts, administrators, and faculty, and staff from across the University system. Christ

                         8   Decl. ¶ 7. The Task Force has emphasized that, for all UC campuses “[t]he cornerstone of

                         9   mitigation will be decreasing normal campus population density, in order to decrease interactions

                    10       that may result in person-to-person transmission of the virus.” Id.; see also id. at Ex. B.

                    11               Following months of study and consultation with epidemiologists, medical experts, and

                    12       industry experts, all ten campuses created plans for their Summer and Fall 2020 curricula based

                    13       on the status of COVID-19 in their specific geographic locations. E.g., id. ¶ 5 (UC Berkeley);

                    14       Deas Decl. ¶¶ 15, 20 (UC Riverside); Schooley Decl. ¶¶ 13-16 (UC San Diego). The campuses

                    15       have dramatically transformed their approach to instruction for Fall 2020: UC Berkeley intends to

                    16       conduct limited in-person classes; 10 UC Davis plans to offer most courses remotely; Irvine

                    17       courses will be remote with minimal exceptions; UCLA is currently all-remote, but anticipates

                    18       15% to 20% of courses will be in-person or in a hybrid format for the 2020-21 academic year; and

                    19       UC San Diego hopes for 30% in person classes, with 70% remote or hybrid. Schooley Decl. ¶ 16.
                    20       Thus, classes will be remote in Fall 2020 for most courses and students. These plans are subject to

                    21

                    22       10
                               For example, UC Berkeley’s response to the COVID-19 pandemic has been coordinated by nine
                             committees. Christ Decl. ¶ 4. One such committee, the Public Health and Testing Advisory
                    23       Committee, is chaired by Dr. Nicholas P. Jewell, Emeritus Professor of Biostatistics in the UC
                             Berkeley School of Public Health and includes infectious disease experts, public health
                    24       epidemiologists, physicians, scientists with expertise in diagnostic testing, statisticians and data
                             scientists. Id. Between May and June 2020, this committee evaluated all options for providing a
                    25       healthy and effective learning environment for the 2020-21 academic year, assessing all options
                             from full remote instruction to return to mostly in-person instruction. Id. ¶ 8. On June 17, 2020,
                    26       the committee issued its report recommending that “[t]o the extent that any classes occur in
                             person” in the Fall 2020 semester, such classes should be limited to “26 [individuals] or under
                    27       (including instructors).” The report also explained that “remote access will likely be required for
                             most if not all classes because at-risk participants may not be able to attend in person.” Id. at ¶ 9.
                    28
  C ROWELL                                                                                       PLAINTIFF’S MOTION FOR TEMPORARY
& M ORING LLP
A TTORN E YS A T L A W
                                                                              8                                 RESTRAINING ORDER
                                                                                                              CASE NO. 3:20-CV-04621
                             SFACTIVE-905705894.8
                                   Case 3:20-cv-04621 Document 4 Filed 07/10/20 Page 14 of 31



                         1   change, based on new information that infections are now surging in California and elsewhere.

                         2   E.g., Schooley Decl. ¶ 16; Wakimoto Decl. ¶ 9.

                         3           On May 22, 2020, recognizing the need to dramatically transform on-site operations, The

                         4   Regents released the “University of California Consensus Standards for Operation of Campus and

                         5   ANR Locations in Light of the SARS-CoV-2 Pandemic.” Christ Decl. ¶ 6, Ex. A. In light of

                         6   these recommendations and in reliance on the March 13 Guidance, UC Berkeley’s Chancellor

                         7   announced that the Fall 2020 semester would be online with only limited in-person instruction. Id.

                         8   ¶ 11. Other campuses made similar announcements. E.g. Deas Decl. ¶ 15; Schooley Decl. ¶ 13;

                         9   Wakimoto Decl. ¶ 9. Even those courses with limited in-person instruction will also allow for

                    10       remote attendance. Christ Decl. ¶ 6; Deas Decl. ¶ 15. To implement these recommendations, the

                    11       campuses expended further time and resources developing a class schedule that accounted for the

                    12       number and nature of courses and whether they would be held entirely online or in person. E.g.,

                    13       Christ Decl. ¶ 12; Schooley Decl. ¶¶ 13-14; Deas Decl. ¶¶ 15, 20.

                    14               These precautions have been put in place with additional specific consideration for the

                    15       University faculty and others with pre-existing health conditions. Christ Decl. ¶ 17. For example,

                    16       the average UC Berkeley faculty member is 52 years old, with many faculty members over the

                    17       age of 65. Christ Decl. ¶ 17(d). According to the CDC, while every human is at risk from

                    18       COVID-19, older adults are at the highest risk for severe illness or death.

                    19               UC Berkeley, like all other UC campuses, has spent months preparing for the Fall
                    20       semester. See, e.g., Christ Decl. ¶ 16; Deas Decl. ¶ 20; Schooley Decl. ¶ 15. For example, at UC

                    21       Berkeley, Fall semester enrollment begins on July 8, 2020, and UC Berkeley students report back
                    22       to campus in a few weeks for classes beginning on August 26, 2020. Christ Decl. ¶ 16. Other UC

                    23       campuses offer undergraduate classes starting in September. It would be extremely difficult at this

                    24       point for any of the campuses to develop a revised educational plan that would enable all

                    25       international students to maintain their visas under the Directive. In addition to the University’s

                    26       determinations regarding the risk of reopening or adding more in-person instruction, it is an unfair

                    27       and unnecessary drain on public resources to require the University to upset months of planning

                    28       for the Fall semester within a matter of mere weeks.
  C ROWELL                                                                                      PLAINTIFF’S MOTION FOR TEMPORARY
& M ORING LLP
A TTORN E YS A T L A W
                                                                              9                                RESTRAINING ORDER
                                                                                                             CASE NO. 3:20-CV-04621
                             SFACTIVE-905705894.8
                                   Case 3:20-cv-04621 Document 4 Filed 07/10/20 Page 15 of 31



                         1           D.       The Loss of International Students Enrolled Across Campuses Will have
                                              Substantial Adverse Effects Throughout the University System.
                         2
                                     The loss of international students enrolled at the University will have substantial adverse
                         3
                             effects. Nearly 30% of UC Berkeley’s graduate programs and 50% of its graduate engineering
                         4
                             program students are international students potentially affected by the Directive. Id. ¶ 17; see also
                         5
                             Deas Decl. ¶ 21(b). These graduate students, in addition to performing critical research roles,
                         6
                             have obligations as teaching assistants. Id. The loss of these students would have significantly
                         7
                             detrimental effects on UC Berkeley’s ability to carry out its instruction of undergraduates. 11 Id.
                         8
                             The University’s research mission also depends on numerous international partnerships and
                         9
                             collaborations, which in turn depend on the recruitment and enrollment of the best and brightest
                    10
                             students from across the world, particularly in the science, technology, engineering, and
                    11
                             mathematics (“STEM”) disciplines. Christ Decl. ¶-18; see also Schooley Decl. ¶ 20(b). Even a
                    12
                             semester-long disruption in the University‘s ability to conduct significant STEM research would
                    13
                             have detrimental effects on it as an international research university. 12 Id. Further, the loss of
                    14
                             diversity at the University should international students be forced to withdraw will have a
                    15
                             negative pedagogical impact on all students, who will be deprived of the diversity of perspectives
                    16
                             and experience that enrich the learning environment. Christ Decl.¶ 17; see also Deas Dec. ¶ 21(d);
                    17
                             Schooley Decl. ¶¶ 20(d), 21(g).
                    18
                                     As a result, the Directive forces University campuses to choose between losing numerous
                    19
                    20       11
                                Tuition paid by international students is significant to UC’s finances. Id. ¶ 17. International
                    21       undergraduate students in the University of California system accounted for approximately
                             $1.1 billion in tuition and fee receipts in the 2019-2020 school year.. Alcocer Decl. ¶ 5. Tuition
                    22       and fees attributable to international graduate students account for an additional $350 million. Id.
                             ¶ 6. This financial shortfall cannot easily be recouped through enrollment of other students,
                    23       particularly due to the difference in tuition between in-state and out-of-state students. Id. ¶ 9.
                             These negative financial impacts also affect UC’s ability to support financial aid and to undertake
                    24       infrastructure improvements across campuses. Id.
                             12
                                Representative research at UC Berkeley that relies in significant part on the enrollment of
                    25       international students includes, inter alia, a project for the U.S. Army in which UC Berkeley
                             students are conducting cutting-edge research related to drone technology and a research program
                    26       developing projection algorithms to predict COVID-19 cases, hospitalizations, ICU admissions,
                             and ventilator needs at the county and hospital level throughout the United States. In each case,
                    27       the loss of international students with discrete and unique skillsets would create extensive delays
                             unacceptable to UC’s partners and to society writ large. Id. ¶ 18.
                    28
  C ROWELL                                                                                        PLAINTIFF’S MOTION FOR TEMPORARY
& M ORING LLP
A TTORN E YS A T L A W
                                                                               10                                RESTRAINING ORDER
                                                                                                               CASE NO. 3:20-CV-04621
                             SFACTIVE-905705894.8
                                   Case 3:20-cv-04621 Document 4 Filed 07/10/20 Page 16 of 31



                         1   international students who bring immense beneﬁts or taking steps to provide in-person instruction

                         2   against the sound judgment of University and public health experts about how best to protect the

                         3   health of the University’s students, faculty, and staﬀ. Id. ¶ 21. Each University campus would be

                         4   forced to increase the number of in-person classes available, thereby increasing the risk of

                         5   exposure to the COVID-19 virus to other members of the community, including the faculty

                         6   required to lead those in-person classes as well as the staff needed to support those in-person

                         7   activities. See, e.g., id. Further, to comply with the Directive, the University will be required to

                         8   reissue thousands of Form I-20 documents for the F-1 visa holders across each of its campuses.

                         9   Id. at ¶ 17. At UC Berkeley alone, this will require hundreds of staff hours to complete. Id.

                    10               E.       Students’ Reliance on ICE’s March 13 Guidance
                    11               As a result of the University’s response to the COVID-19 pandemic, which relied in part

                    12       on the March 13 Guidance, all University students in effect have relied on the March 13 Guidance

                    13       in planning to attend the University this Fall. International and U.S.-based students alike have

                    14       taken out loans and made housing arrangements or moved home for the Fall semester anticipating

                    15       that their studies would resume through remote instruction. Many international students have

                    16       returned to their home countries in reliance on the government’s instruction that their studies

                    17       could resume online. Many of those students are now unable to return to the United States

                    18       because of travel restrictions, the government’s refusal to re-issue visas and, now, the

                    19       government’s insistence that universities certify that their instruction will proceed in person. See,
                    20       e.g., id. ¶ 19. Other students who have remained in the United States will be forced to leave under

                    21       the Directive and will be forced to break leases and pay resulting penalties. Id. ¶ 19.
                    22               Practically, it is too late for any student to transfer to another university, mere weeks

                    23       before the start of the Fall semester, especially international students who must find a university

                    24       in this country that can certify its intent to offer a mostly in-person curriculum despite the

                    25       significant health risks involved in doing so. Even if students wanted to transfer, it is also

                    26       unlikely that there would be sufficient alternative in-person programs in the country for all

                    27       international students given the substantial liability to universities and the risk to student, faculty,

                    28       and staff.
  C ROWELL                                                                                        PLAINTIFF’S MOTION FOR TEMPORARY
& M ORING LLP
A TTORN E YS A T L A W
                                                                               11                                RESTRAINING ORDER
                                                                                                               CASE NO. 3:20-CV-04621
                             SFACTIVE-905705894.8
                                   Case 3:20-cv-04621 Document 4 Filed 07/10/20 Page 17 of 31



                         1           Moreover, international students face emotional and psychological trauma from the

                         2   sudden and unanticipated disruption to their ability to pursue their education in the United States,

                         3   the inability to participate in U.S.-based practical training opportunities (e.g. internships) which

                         4   will further negatively impact their professional prospects, violence and poverty afflicting their

                         5   home countries, and being forced to return to home country living situations without reliable,

                         6   high-speed internet access necessary for remote instruction. E.g. id. ¶ 19; Schooley Decl. ¶ 21.

                         7           F.       ICE’s Sudden and Arbitrary Rescission of the March 13 Guidance
                         8           Despite the President’s continuing national emergency declaration and the March 13

                         9   Guidance’s express statement that its exemption from the in-person class requirement would

                    10       remain “in effect for the duration of the [COVID-19] emergency,” on July 6, 2020, ICE suddenly

                    11       and arbitrarily reversed its course, stating:

                    12               1) recipients of F-1 visas are no longer permitted to “take a full online course load and
                                        remain in the United States”;
                    13

                    14               2) “[a]ctive students currently in the United States enrolled in such programs must depart
                                        the country or take other measures, such as transferring to a school with in-person
                    15                  instruction to remain in lawful status or potentially face immigration consequences”
                                        such as the initiation of removal proceedings;
                    16
                                     3) no new F-1 visas would issue to students planning to enroll in programs that will be
                    17                  fully online for the fall semester;
                    18               4) “students attending schools offering a hybrid model – that is, a mixture of online and
                    19                  in person classes – will be allowed to take more than one class or three credit hours
                                        online,” provided that for each such student, the school certifies by August 4, 2020,
                    20                  “within 21 business days of publication” of the Directive, “that the school is not
                                        operating entirely online, that the student is not taking an entirely online course load
                    21                  for the fall 2020 semester, and that the student is taking the minimum number of
                                        online classes required to make normal progress in their degree program.”
                    22

                    23               The Directive also re-characterizes ICE’s March 13 Guidance, stating that the earlier

                    24       guidance “instituted a temporary exemption regarding the online study policy for the spring and

                    25       summer semesters.” (emphasis added). Nothing in the March 13 Guidance, however, suggests any

                    26       such temporal limit. To the contrary, the March 13 Guidance explicitly stated it would remain “in

                    27       effect for the duration of the emergency.” Nowhere in the Directive or accompanying News

                    28       Release does ICE provide any justification for the reversal of policy, nor is there any indication
  C ROWELL                                                                                       PLAINTIFF’S MOTION FOR TEMPORARY
& M ORING LLP
A TTORN E YS A T L A W
                                                                              12                                RESTRAINING ORDER
                                                                                                              CASE NO. 3:20-CV-04621
                             SFACTIVE-905705894.8
                                    Case 3:20-cv-04621 Document 4 Filed 07/10/20 Page 18 of 31



                         1   that the government undertook any consideration or analysis of relevant factors such as the impact

                         2   of the reversal on the health and safety of university students, faculty, and staff, the effect on

                         3   public health for the communities surrounding every academic institution affected by the policy

                         4   change, or the justifiable reliance on the March 13 Guidance by universities and students in

                         5   planning for the Fall 2020 term. The Directive also contains no acknowledgement of the

                         6   ongoing—indeed, rapidly-worsening—COVID-19 pandemic.

                         7   III.    LEGAL STANDARD
                         8           The standard for issuing a temporary restraining order is “substantially identical” to the

                         9   standard for issuing a preliminary injunction. Stuhlbarg Int’l Sales Co., Inc. v. John D. Brush &

                    10       Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001). A temporary restraining order may properly issue

                    11       where the plaintiff establishes that (1) it is “likely to succeed on the merits,” (2) it is “likely to

                    12       suffer irreparable harm in the absence of preliminary relief,” (3) “the balance of equities” tips in

                    13       its favor, and (4) an “injunction is in the public interest.” Alliance for the Wild Rockies v.

                    14       Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011) (quoting Winter v. Nat. Res. Def. Council, 555 U.S.

                    15       7, 20 (2008)). In certain cases, “serious questions going to the merits” and a hardship balance that

                    16       tips sharply toward the plaintiff can support the issuance of a temporary restraining order,

                    17       assuming the other two Winter elements are met. Alliance for the Wild Rockies, 632 F.3d at 1132.

                    18       Serious questions “need not promise a certainty of success, nor even present a probability of

                    19       success, but must involve a fair chance of success on the merits.” Republic of the Philippines v.
                    20       Marcos, 862 F.2d 1355, 1362 (9th Cir. 1988) (internal citations omitted). Under the Ninth

                    21       Circuit’s “sliding scale” approach, “the elements of the preliminary injunction test are balanced,
                    22       so that a stronger showing of one element may offset a weaker showing of another.” Pimentel v.

                    23       Dreyfus, 670 F.3d 1096, 1105 (9th Cir. 2012) (internal citations omitted).

                    24       IV.     ARGUMENT
                    25               This case arises under the Administrative Procedure Act, which requires that the Court set

                    26       aside agency action that is, inter alia, arbitrary and capricious, otherwise unlawful, or taken

                    27       without observing procedure required by law. See 5 U.S.C. § 706(2)(A), (D). ICE’s July 6

                    28       Directive fails under the APA standard in at least two general respects: it is both (i) arbitrary and
  C ROWELL                                                                                         PLAINTIFF’S MOTION FOR TEMPORARY
& M ORING LLP
A TTORN E YS A T L A W
                                                                                13                                RESTRAINING ORDER
                                                                                                                CASE NO. 3:20-CV-04621
                             SFACTIVE-905705894.8
                                   Case 3:20-cv-04621 Document 4 Filed 07/10/20 Page 19 of 31



                         1   capricious for lack of any reasoned explanation and for failure to consider factors plainly relevant

                         2   to such a significant reversal of policy, and (ii) defective because ICE failed to provide the public

                         3   advance notice of its proposed action or any opportunity to comment on it before finalization.

                         4           The July 6 Directive is arbitrary, capricious, or otherwise unlawful for at least three more

                         5   specific reasons. First, ICE failed to offer a reasoned explanation for its sudden reversal of the

                         6   March 13 Guidance—which ICE had stated expressly would extend “for the duration of the

                         7   emergency.” When the government reverses its own earlier policy, it must “acknowledge and

                         8   provide an adequate explanation for its departure from established precedent, and an agency that

                         9   neglects to do so acts arbitrarily and capriciously.” Jicarilla Apache Nation v. U.S. Dep’t of the

                    10       Interior, 613 F.3d 1112, 1119 (D.C. Cir. 2010) (internal citations omitted); see also Encino

                    11       Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2126 (2016) (agency departure from prior policy

                    12       impermissible without “explaining its changed position”); Dep’t of Homeland Security v. Regents

                    13       of the Univ. of Cal., No. 18-587, 2020 WL 3271746 (U.S. June 18, 2020) (“Regents”), at *14-15

                    14       (slip op.) at 23-24.

                    15               Second, ICE failed to consider important aspects of the problem, including: (1) the health

                    16       risks associated with its new policy; the burden on universities of having to certify thousands of

                    17       F-1 visa-holding students as complying with the Directive’s strictures regarding in-person

                    18       instruction, all by August 4, when most students will not yet committed to their classes; (2) the

                    19       impact of the reversal on the finances of, and other costs that must be borne by universities, due to
                    20       the loss of tuition from F-1 students who disenroll or from having now to provide safe in-person

                    21       instruction and certify that each student engaged in a hybrid program meets the Directive’s
                    22       requirements; and (3) the many reliance interests, both of the University and its F-1 students, that

                    23       ICE’s now abandoned March 13 Guidance engendered. An agency must grapple with such issues

                    24       when it issues a substantive rule affecting the rights or obligations of individuals or entities. 13 See

                    25

                    26       13
                               ICE concedes its July 6 Directive is intended to operate as a final rule. The Guidance itself
                             states that the “U.S. Department of Homeland Security plans to publish the procedures and
                    27       responsibilities in the below Broadcast Message [the July 6 Directive] in the near future as a
                             Temporary Final Rule in the Federal Register.” (Emphasis added).
                    28
  C ROWELL                                                                                        PLAINTIFF’S MOTION FOR TEMPORARY
& M ORING LLP
A TTORN E YS A T L A W
                                                                               14                                RESTRAINING ORDER
                                                                                                               CASE NO. 3:20-CV-04621
                             SFACTIVE-905705894.8
                                   Case 3:20-cv-04621 Document 4 Filed 07/10/20 Page 20 of 31



                         1   Encino Motorcars, 136 S. Ct. at 2124-2126.

                         2           Third, ICE failed to articulate any rational connection between the facts it found and the

                         3   choice it made. See Northwest Envtl. Def. Ctr. v. Bonneville Power Admin., 477 F.3d 668, 687

                         4   n.15 (9th Cir. 2007); Humane Soc’y of U.S. v. Locke, 626 F.3d 1040, 1051 (9th Cir. 2010).

                         5           Further, the July 6 Directive is fatally flawed, because it is a substantive rule affecting the

                         6   rights and obligations of the University and its students, and the promulgation of which required

                         7   ICE to first give notice to the public of its intent to adopt the rule, and provide any interested

                         8   person with an opportunity to comment before the Directive was finalized. 5 U.S.C. § 553(b). It

                         9   did not do that and, therefore, the July 6 Directive is unlawful for failure to follow the rulemaking

                    10       procedure required by the APA.

                    11               On both counts, Plaintiff is likely to succeed on the merits. The other preliminary

                    12       injunction requirements are likewise readily satisfied. As the supporting declarations make

                    13       abundantly clear, the University of California system stands to suffer substantial and irreparable

                    14       harm absent a temporary restraining order preserving the status quo. The balance of the equities

                    15       also weighs heavily in favor of a TRO: Plaintiff and its students will be injured immediately and

                    16       irreparably under the July 6 Directive, while the United States stands to lose nothing if the

                    17       Directive is enjoined. After all, a TRO would merely maintain the status quo the government

                    18       itself instituted, responsibly, in its March 13 Guidance, which it stated at the time would remain in

                    19       place for the duration of the emergency. The emergency is not over. Finally, a TRO is in the
                    20       public interest. The value to the public of colleges and universities of having vibrant and diverse

                    21       student bodies, including international students, is obvious—that value manifests not merely in
                    22       the form of the cultural experiences of individual students or the student body and campus life

                    23       generally, but in the economies of the host communities. If the international students leave, that

                    24       value to the public is lost. And if, alternatively—in an effort to salvage their international student

                    25       bodies—schools try to accommodate the July 6 Directive by reverting to in-person instruction

                    26       while the pandemic is still raging and thus risking increased transmission and community spread,

                    27       the public is harmed in all the ways public health officials have been warning about.

                    28       ///
  C ROWELL                                                                                        PLAINTIFF’S MOTION FOR TEMPORARY
& M ORING LLP
A TTORN E YS A T L A W
                                                                               15                                RESTRAINING ORDER
                                                                                                               CASE NO. 3:20-CV-04621
                             SFACTIVE-905705894.8
                                   Case 3:20-cv-04621 Document 4 Filed 07/10/20 Page 21 of 31



                         1           A.       THE REGENTS ARE LIKELY TO SUCCEED ON THE MERITS.

                         2                    1.     The Regents Are Likely to Prevail on the First Cause of Action Under
                                                     the APA Because the July 6 Directive is Arbitrary and Capricious.
                         3

                         4           The Administrative Procedure Act “sets forth the procedures by which federal agencies

                         5   are accountable to the public and their actions subject to review by the courts.” Franklin v.

                         6   Massachusetts, 505 U.S. 788, 796 (1992). In evaluating whether agency actions are reasonable

                         7   and lawful, courts must conduct a “thorough, probing, in-depth review” of the agency’s reasoning

                         8   and a “searching and careful” inquiry into the factual underpinnings of the agency’s decision.

                         9   Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 415–16 (1971). A court “shall”

                    10       set aside agency action if it is “arbitrary, capricious, an abuse of discretion, or otherwise not in

                    11       accordance with law.” 5 U.S.C. § 706(2)(A); see also Butte Envt’l. Council v. U.S. Army Corps

                    12       of Eng’rs, 620 F.3d 936, 945 (9th Cir. 2010). Agency action should be set aside as arbitrary and

                    13       capricious if the agency fails to explain the basis of its decision, fails to consider all relevant

                    14       factors and articulate a “rational connection between the facts found and the choice made,” or

                    15       fails to offer a “reasoned explanation” for departures from preexisting policies. Motor Vehicle

                    16       Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983) (internal citation omitted);

                    17       Encino Motorcars, 136 S. Ct. at 2126 (in explaining its changed position, an agency must also be

                    18       cognizant that prior policies may have “engendered serious reliance interests that must be taken

                    19       into account”); see also Regents, 2020 WL 3271746, at *14. The Directive fails each of these

                    20       requirements.

                    21                               a.      The Directive Failed to Offer a Reasonable Explanation for
                                                             ICE’s Policy Reversal.
                    22
                                     As an initial matter, the Directive turns a blind eye to the reliance colleges and universities
                    23
                             and their international students placed on the March 13 Guidance in planning for the Fall 2020
                    24
                             semester. Having stated in that earlier Guidance that the policy would remain in effect “for the
                    25
                             duration of the emergency,” it was nothing short of shocking that ICE would announce in the
                    26
                             Directive that F-1 students would not be allowed into the country or, if already here, would be
                    27
                             required to leave the country, if their schools are not intending to provide traditional classroom
                    28
  C ROWELL                                                                                         PLAINTIFF’S MOTION FOR TEMPORARY
& M ORING LLP
A TTORN E YS A T L A W
                                                                               16                                 RESTRAINING ORDER
                                                                                                                CASE NO. 3:20-CV-04621
                             SFACTIVE-905705894.8
                                   Case 3:20-cv-04621 Document 4 Filed 07/10/20 Page 22 of 31



                         1   instruction, and that universities would have to certify by August 4 that the courses selected by

                         2   thousands of international students in hybrid programs meet the Directive’s in-person classroom

                         3   strictures. The July 6 Directive never acknowledges what the March 13 Guidance actually said:

                         4   that it would remain in place for the duration of the emergency. The Directive instead states that

                         5   ICE had only provided guidance for the “spring and summer semesters.” That is not correct.

                         6           Even where authorized to do so, when a federal agency reverses its own prior policy, it

                         7   must “acknowledge and provide an adequate explanation for its departure from established

                         8   precedent, and an agency that neglects to do so acts arbitrarily and capriciously.” Jicarilla, 613

                         9   F.3d at 1119 (D.C. Cir. 2010) (internal citation omitted); see also Encino Motorcars, 136 S. Ct. at

                    10       2126 (agency cannot depart from prior policy without “explaining its changed position”);

                    11       Regents, 2020 WL 3271746, at *14-15 (finding that DHS’s decision to rescind DACA was

                    12       arbitrary and capricious, in part because DHS’s memorandum rescinding the DACA policy failed

                    13       to consider certain aspects of policy). Thus, reversing a pre-existing policy requires a “more

                    14       detailed justification than what would suffice for a new policy created on a blank slate.” FCC v.

                    15       Fox Telev’n Stns., Inc., 556 U.S. 502, 515 (2009).

                    16               Here, as discussed, the Directive represents a complete reversal of Defendants’ earlier

                    17       Guidance on not only the existence and severity of the COVID-19 pandemic but, more

                    18       importantly, the ability of students studying on F-1 visas “to continue to make progress in a

                    19       normal course of study.” See March 9 Guidance at 1. The failure to provide any justification for
                    20       the reversal is contrary to law and requires that the Directive be set aside.

                    21                              b.      The Directive Failed to Consider Important Aspects of the
                                                            Problem, Including the Reliance of Plaintiff and Its Students on
                    22                                      the March 13 Guidance.
                    23               Further, the Directive fails to consider, much less evaluate, the significant reliance

                    24       interests of both the University and its affected students engendered by the current DHS/ICE

                    25       policy. Regents, 2020 WL 3271746 at *4; Perez v. Mortg. Bankers Ass’n, 575 U.S. 92, 106

                    26       (2015) (government must provide special justification “when its prior policy has engendered

                    27       serious reliance interests that must be taken into account”). The Directive also fails to consider the

                    28       health risks that a broader re-opening of in-person classes would entail; the burdens on the
  C ROWELL                                                                                       PLAINTIFF’S MOTION FOR TEMPORARY
& M ORING LLP
A TTORN E YS A T L A W
                                                                              17                                RESTRAINING ORDER
                                                                                                              CASE NO. 3:20-CV-04621
                             SFACTIVE-905705894.8
                                   Case 3:20-cv-04621 Document 4 Filed 07/10/20 Page 23 of 31



                         1   universities (and the likely impossibility) of having to certify, by August 4, that the courses

                         2   chosen by each F-1 visa holder in a hybrid program comply with the in-person classroom

                         3   strictures of the Directive; and the financial and other impacts the Directive would have on

                         4   universities and their educational programs, as well as on students, faculty and staff.

                         5           The March 13 Guidance expressly permitted F-1 students to “participate in online or other

                         6   alternate learning procedures” and assured universities and students that the policy would be “in

                         7   effect for the duration of the emergency.” See March 13 Guidance; see also id. at 1-2 (applying

                         8   same policy to international students who return to their home countries and continue to take

                         9   classes on-line). To change this policy with no notice and without considering any of these

                    10       effects, is an arbitrary, capricious, and unreasoned agency action. It must be set aside.

                    11               Based in part on the March 13 Guidance, the University started preparing and planning for

                    12       the Fall 2020 semester four months ago. See Christ Decl. ¶ 3. Specifically, at each campus, the

                    13       University engaged its faculty in the assessment and development of COVID-19 recovery and

                    14       resiliency planning to ensure the safety of its university community while continuing to carry out

                    15       its education and research mission. See generally id., ¶¶ 4-17. The University invested millions of

                    16       dollars and thousands of faculty hours tackling important considerations impacting health and

                    17       safety. Alcocer Decl., ¶ 10. At UC Berkeley alone, nine committees of experts across numerous

                    18       disciplines have worked for months to determine the University’s best course forward in the Fall.

                    19       Christ Decl., ¶ 4. Relying on the fact that international students would continue their studies
                    20       online, the University administration and various working groups devised a complex course

                    21       schedule that accounted for the large number of courses and the nature of individual courses and
                    22       the feasibility of transitioning those courses to online instruction. Id. ¶ 12. The University’s Fall

                    23       semester curriculum assumed that international students would continue to be enrolled at the

                    24       University even if their classes would be held primarily online. Id. at ¶¶ 11-16. Also relying on

                    25       the March 13 Guidance, the University’s Fall curriculum assumed that international graduate

                    26       students would continue in their roles as teaching assistants. Similarly, the University’s budget for

                    27       the Fall semester assumed the continued enrollment of international students. Alcocer Decl., ¶¶ 5-

                    28       6. The disenrollment of international students from the University in the Fall semester alone
  C ROWELL                                                                                       PLAINTIFF’S MOTION FOR TEMPORARY
& M ORING LLP
A TTORN E YS A T L A W
                                                                              18                                RESTRAINING ORDER
                                                                                                              CASE NO. 3:20-CV-04621
                             SFACTIVE-905705894.8
                                   Case 3:20-cv-04621 Document 4 Filed 07/10/20 Page 24 of 31



                         1   resulting from the enforcement of the Directive could be substantial, and likely cannot be made

                         2   up by extending offers at this late date to U.S.-based students. Id.

                         3           UC’s students who hold F-1 visas relied on the March 13 Guidance as well. See Christ

                         4   Decl. ¶19. Many international students continued to live near their campuses in reliance on the

                         5   fact that they could continue their instruction, albeit online, through the Fall semester. Id. If the

                         6   Directive is enforced, those students who remained in the U.S. during the Summer would be

                         7   forced to break their leases at great expense. Id. Those students who have already left the country

                         8   planning to return for the Fall semester, have not made plans to transfer to other universities – and

                         9   are to suffer significant interruption in their education with negative impacts to their career

                    10       prospects. Other international students will be unable to participate in U.S.-based practical

                    11       training opportunities like internships that will further impact their development of practical skills

                    12       and professional networks.

                    13                Had these international students known that Defendants would abruptly issue its

                    14       Directive, thereby reversing the March 13 Guidance, these students could have made other

                    15       arrangements for Fall 2020. Now, it is too late to expect students to transfer to other universities,

                    16       especially for those students in specialized courses of study, as the Directive suggests that

                    17       students may do. Moreover, similarly-situated universities dealing with the devastating effects of

                    18       COVID-19—indeed, all of them—would also be forced to primarily offer online instruction. The

                    19       government’s facile instruction that international students simply enroll in a different university
                    20       offering in-person instruction is particularly cruel under the circumstances.

                    21               Beyond reliance interests, the Directive is oblivious to other important aspects of the
                    22       problem. Among other things, Defendants failed to consider the social, academic, and research

                    23       impacts of their decision. Many students have already reported the emotional and psychological

                    24       harm from the sudden, unanticipated about-face in the government’s immigration policy. Others

                    25       have expressed concern about being forced to return to the violence and poverty afflicting their

                    26       home countries or being forced to return to their home countries where there may not be adequate

                    27       access to reliable high-speed internet required for remote learning technologies.

                    28               The Directive also fails to account for the various benefits and contributions made by
  C ROWELL                                                                                          PLAINTIFF’S MOTION FOR TEMPORARY
& M ORING LLP
A TTORN E YS A T L A W
                                                                               19                                  RESTRAINING ORDER
                                                                                                                 CASE NO. 3:20-CV-04621
                             SFACTIVE-905705894.8
                                   Case 3:20-cv-04621 Document 4 Filed 07/10/20 Page 25 of 31



                         1   international students to institutions of higher learning. All students benefit from a diversity of

                         2   perspectives and experiences. Depriving universities of a key element of their diverse student

                         3   bodies does real damage to the institution of learning and to all students’ educational experience.

                         4   Moreover, international students play critical roles in the University’s research partnerships as

                         5   discussed above. The threat to the University’s research objectives caused by the removal of

                         6   international students merely because their coursework will take place online in the midst of a

                         7   global pandemic is substantial. In some cases, the setback in research due to the loss of the unique

                         8   skillsets of many international students is months, if not years. See Christ Decl. ¶ 18; Deas Decl.

                         9   ¶¶ 21(a), 23; Schooley Decl. ¶ 20(a).Further, Defendants have not acknowledged, much less

                    10       analyzed or considered, the extreme setback to public health that their July 6 Directive represents.

                    11       As a result of the significant losses threatened by the disenrollment of thousands of international

                    12       students, the July 6 Directive will likely force universities to prematurely revert to in-person

                    13       instruction, upending any gains made by communities in quelling the rapid spread of COVID-19

                    14       and squandering the past sacrifice of millions across this country. Many of these harms are

                    15       explained further below, in the discussion of irreparable harm, and detailed more completely in

                    16       the attached declarations. But in addition to the Court’s evaluation of the gravity of the harms for

                    17       purposes of that separate prong of the TRO test, it must consider ICE’s lack of attention to these

                    18       harms in evaluating the reasonableness of the agency’s action. Here, the July 6 Directive lacks the

                    19       sine qua non of lawful agency action: reasoned decision-making. See Regents, 2020 WL
                    20       3271746, at *15.

                    21                              c.      Defendants Failed to Explain Any Basis for the Directive.
                    22               The Directive is arbitrary and capricious also because it does not articulate any rationale

                    23       that would justify ICE’s decision. It is “a fundamental requirement of administrative law … that

                    24       an agency set forth its reasons for decision; an agency’s failure to do so constitutes arbitrary and

                    25       capricious agency action.” Amerijet Int’l, Inc. v. Pistole, 753 F.3d 1343, 1350 (D.C. Cir. 2014)

                    26       (internal citation omitted). “[C]onclusory statements will not do; an agency’s statement must be

                    27       one of reasoning.” Id. (internal marks omitted); see also Dep’t of Commerce v. New York, 139 S.

                    28       Ct. 2551, 2569 (2019) (an agency must “articulate[] a satisfactory explanation for [its] decision”).
  C ROWELL                                                                                       PLAINTIFF’S MOTION FOR TEMPORARY
& M ORING LLP
A TTORN E YS A T L A W
                                                                              20                                RESTRAINING ORDER
                                                                                                              CASE NO. 3:20-CV-04621
                             SFACTIVE-905705894.8
                                   Case 3:20-cv-04621 Document 4 Filed 07/10/20 Page 26 of 31



                         1           The two and one-half page Directive fails this threshold test. It threatens to inflict grievous

                         2   harm on hundreds of thousands of F-1 visa-holding university students who were invited to study

                         3   at American universities, including the potential for removal proceedings to make them leave,

                         4   without providing any explanation—much less a clear and adequate explanation—as to why.

                         5           The sole statement that might be considered a “justification” is the statement that while

                         6   “accommodations to provide flexibility to schools and nonimmigrant students” may be made,

                         7   such accommodation must be weighed against “a concordant need to resume the carefully

                         8   balanced protections implemented by federal regulations.” Compl., Ex. A at 1. Such threadbare

                         9   and cryptic justification is woefully deficient, if for no other reason than the fact that it cannot

                    10       possibly be based on “the relevant data,” such as the well-documented fact that the COVID-19

                    11       health crisis is currently intensifying, not abating. See Dep’t of Commerce v. New York, 139 S. Ct.

                    12       at 2569. This is demonstrable from the simple fact that the rate of infections and hospitalizations

                    13       is greater today than it was when the March 13 Guidance issued. Moreover, the government itself

                    14       is predicting that as many as 1.5 million people may ultimately die from COVID-19 illness, with

                    15       nearly 210,000 of those deaths occurring by November 1. Thus, to the extent that this statement

                    16       can be read as the federal government’s justification for its abrupt about-face from its March 13

                    17       Guidance, it is inadequate as insufficiently based on fact and reason.

                    18               Moreover, DHS has admitted publicly that the actual basis for the reversal of the policy

                    19       rests on political considerations rather than rational decision-making after reasoned deliberation
                    20       and consultation with experts. Acting Deputy Secretary of Homeland Security Kenneth Cuccinelli

                    21       set pretext aside when he plainly announced, on July 7, 2020, that the F-1 visa policy change is
                    22       designed to “encourage schools to reopen.” 14

                    23               In light of Defendants’ failure to provide any comprehensible rationale for its about-face,

                    24       the Directive rescinding the March 13 Guidance should be set aside. SEC v. Chenery Corp.

                    25

                    26       14
                                John Bowden, Cuccinelli says rule forcing international students to return home will
                             ‘encourage schools to reopen’ (July 7, 2020, 4:17 PM),
                    27       https://thehill.com/homenews/administration/506248-cuccinelli-says-rule-forcing-international-
                             students-to-return-home
                    28
  C ROWELL                                                                                        PLAINTIFF’S MOTION FOR TEMPORARY
& M ORING LLP
A TTORN E YS A T L A W
                                                                               21                                RESTRAINING ORDER
                                                                                                               CASE NO. 3:20-CV-04621
                             SFACTIVE-905705894.8
                                   Case 3:20-cv-04621 Document 4 Filed 07/10/20 Page 27 of 31



                         1   (“Chenery II”), 332 U.S. 194, 196–97 (a court cannot “be compelled to guess at the theory

                         2   underlying the agency’s action; nor can a court be expected to chisel that which must be precise

                         3   from what the agency has left vague and indecisive.”); Nat’l Ass’n of Home Builders v. Norton,

                         4   340 F.3d 835, 849 (9th Cir. 2003) (same).

                         5                    2.    The Regents Will Likely Prevail on Its Second APA Cause of Action,
                                                    Because the Directive is a Substantive Rule that Did Not Comply with
                         6                          the APA’s Notice and Comment Requirements
                         7           The Regents are also likely to succeed on its claim that the Directive purporting to rescind

                         8   the March 13 Guidance also fails to meet the APA’s procedural requirements. The Directive is a

                         9   legislative rule compelling universities to take certain action, not previously required, under pain

                    10       of being deemed out of compliance. Indeed, ICE states in the Directive itself that it intends to

                    11       publish its content at some future time in the Federal Register as a Temporary Final Rule.

                    12       Because the Directive is a legislative rule, DHS was required to abide by the full panoply of APA

                    13       procedures, including providing notice and an opportunity for public comment. It failed to do so.

                    14               Under the APA, courts must set aside agency action that is taken without observance of

                    15       procedures required by law. 5 U.S.C. § 706(2)(D). An agency’s substantive rules must go through

                    16       the APA’s notice and comment rulemaking requirements before they become effective. See 5

                    17       U.S.C. § 553(b), (c); San Diego Air Sports Ctr., Inc. v. F.A.A., 887 F.2d 966, 971 (9th Cir. 1989).

                    18       A rule is substantive if it “narrowly limits administrative discretion” or establishes a “binding

                    19       norm” that “so fills out the statutory scheme that upon application one need only determine
                    20       whether a given case is within the rule’s criterion.” Colwell v. Dep’t of Health & Human Servs.,

                    21       558 F.3d 1112, 1124 (9th Cir. 2009). Put another way, an agency’s substantive rule that has the
                    22       “force and effect of law” is subject to the APA’s notice and comment procedures. Chrysler Corp.

                    23       v. Brown, 441 U.S. 281, 302-303 (1979); accord Ciox Health, LLC v. Azar, 435 F. Supp. 3d 30,

                    24       66 (D.D.C. 2020) (explaining that “a rule is legislative, and therefore must undergo notice and

                    25       comment, when it ‘change[s] the law,’” and concluding that HHS’s amended rule and guidance

                    26       regarding fees for delivering health records was a legislative rule subject to notice and comment)

                    27       (quoting Nat’l Res. Def. Council v. EPA, 643 F.3d 311, 320 (D.C. Cir. 2011)).

                    28               Here, the Directive is a substantive rule for which the APA’s notice and comment
  C ROWELL                                                                                      PLAINTIFF’S MOTION FOR TEMPORARY
& M ORING LLP
A TTORN E YS A T L A W
                                                                              22                               RESTRAINING ORDER
                                                                                                             CASE NO. 3:20-CV-04621
                             SFACTIVE-905705894.8
                                   Case 3:20-cv-04621 Document 4 Filed 07/10/20 Page 28 of 31



                         1   requirements applied. Among other things, because the University is adopting a hybrid model –

                         2   that is, a mixture of on-line and in-person classes –for the Fall 2020 semester, the Directive

                         3   compels the University to certify to SEVP for each of its 37,000-plus F-1 students that, among

                         4   other things, “the student is not taking an entirely on line course load” by August 4, 2020. Christ

                         5   Decl. ¶ 17(f). This is a significant burden on the University as it will require thousands of hours of

                         6   staff time, further exacerbated by the fact that only designated school officials certified by DHS

                         7   may perform these tasks, thereby significantly limiting the University’s ability to adapt to this

                         8   substantial added burden. Id.. The Directive also compels F-1 visa students to take courses in-

                         9   person to be able to remain in the United States to continue pursuing their studies or face the

                    10       threat of visa revocation or even removal. ICE/SVEP is also conditioning the UC students’

                    11       maintenance of their F-1 nonimmigrant status upon compliance with the Directive. The Directive

                    12       is indisputably a substantive rule, subject to notice and comment requirements.

                    13               B.       THE REGENTS AND ITS STUDENTS ARE LIKELY TO SUFFER
                                              IRREPARABLE HARM.
                    14

                    15               The Directive is already inflicting severe and irreparable harm on the University. UC is

                    16       being forced right now to grapple with decisions with life-altering consequences for its
                    17       international students as well as serious impacts to the health and safety of everyone affiliated
                    18       with the University and the communities that it serves. The Directive presents the University with
                    19       a Hobson’s choice: reopen more of its lecture halls, dormitories, and dining halls at great risk to
                    20       the health of all of its students, faculty, and staff, or effectively prevent UC students who hold F-1
                    21       visas the opportunity to carry out their studies and, thus, deprive all other UC students of the
                    22       diversity of opinion and perspective that they expect and is central to the pedagogy of a world-

                    23       class academic institution. UC’s impossible decision threatens irreparable consequences for its

                    24       academic community, including the immediate loss of valued students and the erosion of any

                    25       gains made to date in protecting its community from an even higher rate of transmission of the

                    26       potentially deadly COVID-19 virus. That the Directive theoretically permits UC students with F-1

                    27       visas to transfer to another university does not materialize into realistic options for UC students at

                    28       this time. In this situation, “[a] delay, even if only a few months, pending trial represents precious,
  C ROWELL                                                                                       PLAINTIFF’S MOTION FOR TEMPORARY
& M ORING LLP
A TTORN E YS A T L A W
                                                                              23                                RESTRAINING ORDER
                                                                                                              CASE NO. 3:20-CV-04621
                             SFACTIVE-905705894.8
                                   Case 3:20-cv-04621 Document 4 Filed 07/10/20 Page 29 of 31



                         1   productive time irretrievably lost.” Enyart v. Nat’l Conference of Bar Examiners, Inc., 630 F.3d

                         2   1153, 1166 (9th Cir. 2011) (internal citation omitted). Moreover, it is no solution to permit

                         3   international students to take a “hybrid” course load where then any international student with a

                         4   pre-existing medical condition that makes him or her susceptible to severe illness resulting from

                         5   COVID-19 would be unfairly discriminated against for opting not to attend in person classes.

                         6           The Directive further creates economic harm to the University. See Alcocer Decl. ¶¶ 5-6.

                         7   Moreover, the budget shortfall will also prevent the University from carrying out planned

                         8   infrastructure and capital improvements to its campus facilities. Id. ¶ 9. Even before the Directive,

                         9   the University was reeling from the economic fall-out of the COVID-19 pandemic and the

                    10       resultant transition to on-line learning. Indeed, the University spent millions developing its

                    11       COVID-19 recovery and resiliency plans, which investment would be rendered meaningless if the

                    12       University were forced to abandon its well-considered plan to protect the health of its community.

                    13       Id. ¶ 10. Furthermore, the University estimates that it will have to expend significant resources to

                    14       reissue I-20 forms for the thousands of students affected by the Directive. See Christ Decl., ¶ 17.

                    15               More importantly, if the Directive is implemented, the University will suffer the loss of

                    16       many international students that are vital to the pedagogy of its lecturers, the vibrancy of its

                    17       culture, and the success of its research programs. The University and surrounding community will

                    18       further lose the substantial economic benefit from international students. Christ Decl. ¶ 19(d).

                    19               C.       THE BALANCE OF EQUITIES AND THE PUBLIC INTEREST WEIGH
                                              HEAVILY IN FAVOR OF A TEMPORARY RESTRAINING ORDER.
                    20
                                     The final elements of the preliminary injunction test—the balance of the equities and the
                    21
                             public interest—merge when the government is a party. See League of Wilderness Defs./Blue
                    22
                             Mountains Biodiversity Project v. Connaughton, 752 F.3d 755, 766 (9th Cir. 2014). In assessing
                    23
                             these factors, courts consider the impacts of the injunction on nonparties as well. See id. at 766.
                    24
                                     The balance of the equities and the public interest weigh overwhelmingly in favor of
                    25
                             granting a temporary restraining order to the Regents to maintain the status quo, in advance of the
                    26
                             August 4 deadline to submit Form I-20 certifications to ICE. Compl., Ex. A at 2. While UC and
                    27
                             its students holding F-1 visas will be severely impacted should the Directive be implemented, the
                    28
  C ROWELL                                                                                       PLAINTIFF’S MOTION FOR TEMPORARY
& M ORING LLP
A TTORN E YS A T L A W
                                                                              24                                RESTRAINING ORDER
                                                                                                              CASE NO. 3:20-CV-04621
                             SFACTIVE-905705894.8
                                   Case 3:20-cv-04621 Document 4 Filed 07/10/20 Page 30 of 31



                         1   Defendants face no articulable harm should the Court grant a temporary restraining order. Since

                         2   Defendants intended for the March 13 Guidance to remain “in effect for the duration of the

                         3   emergency,” they cannot now claim that they will be harmed by the continuation of their sound,

                         4   prior policy. As discussed in detail above, the public health emergency caused by the COVID-19

                         5   pandemic is ongoing, and there is no reasonable basis to contend otherwise. Further, the reversal

                         6   in policy appears to stem from a desire to reopen schools regardless of whether doing so will

                         7   harm the health and lives of university students, faculty, and staff and place other with whom

                         8   university community members come into contact at risk. The balance of equities between UC’s

                         9   goal of protecting the health and well-being of its community and maintaining its academic

                    10       freedom on the one hand, and a federal government seeking to recklessly force in person activity

                    11       at universities on the other, tips sharply in favor of granting the temporary restraining order. It is

                    12       abundantly in the public interest that Defendants be enjoined from carrying out their arbitrary and

                    13       capricious plan to force the premature transition of universities to in-person learning.

                    14               Finally, a temporary restraining order is appropriate where, as here, the hardship balance

                    15       tips sharply toward the plaintiff, and the plaintiff has articulated “serious questions going to the

                    16       merits.” Alliance for the Wild Rockies, 632 F.3d at 1132. The Regents have demonstrated “a fair

                    17       chance of success on the merits” on their claims and irreparable harm if the Directive is permitted

                    18       to proceed. Further, the balance of equities and the public interest favors the Regents.

                    19       V.      CONCLUSION
                    20               For all the above reasons, this Court should issue a TRO which (i) enjoins Defendants

                    21       from proceeding with their July 6 Directive and (ii) orders that Defendants preserve the status quo
                    22       ante pending adjudication of this dispute on the merits.

                    23

                    24

                    25

                    26

                    27

                    28
  C ROWELL                                                                                        PLAINTIFF’S MOTION FOR TEMPORARY
& M ORING LLP
A TTORN E YS A T L A W
                                                                               25                                RESTRAINING ORDER
                                                                                                               CASE NO. 3:20-CV-04621
                             SFACTIVE-905705894.8
                                   Case 3:20-cv-04621 Document 4 Filed 07/10/20 Page 31 of 31



                         1   Dated: July 10, 2020             Respectfully submitted,

                         2                                    CROWELL & MORING LLP

                         3
                                                              By: /s/ Jennifer S. Romano
                         4                                        Jennifer S. Romano (SBN 195953)
                                                                  jromano@crowell.com
                         5                                        Emily T. Kuwahara (SBN 252411)
                                                                  ekuwahara@crowell.com
                         6                                        Crowell & Moring LLP
                                                                  515 South Flower Street, 40th Floor
                         7                                        Los Angeles, California 90071
                                                                  Telephone: 213.622.4750
                         8
                                                                  Charles F. Robinson (SBN 113197)
                         9                                        charles.robinson@ucop.edu
                                                                  Margaret L. Wu (SBN 184167)
                    10                                            margaret.wu@ucop.edu
                                                                  Allison M. Woodall (SBN 178533)
                    11                                            Allison.woodall@ucop.edu
                                                                  Sonya U. Sanchez (SBN 247541)
                    12                                            sonya.sanchez@ucop.edu
                                                                  UNIVERSITY OF CALIFORNIA
                    13                                            OFFICE OF THE GENERAL COUNSEL
                                                                  1111 Franklin Street, 8th Floor
                    14                                            Oakland, CA 94607-5200
                                                                  Telephone: 510.987.9800
                    15
                                                                  Thomas A. Lorenzen (pro hac vice forthcoming)
                    16                                            tlorenzen@crowell.com
                                                                  Daniel W. Wolff (pro hac vice forthcoming)
                    17                                            dwolff@crowell.com
                                                                  CROWELL & MORING LLP
                    18                                            1001 Pennsylvania Avenue, N.W.
                                                                  Washington, D.C. 20004-2595
                    19                                            Telephone: 202.624.2500
                    20                                            Attorneys for Plaintiff
                                                                  THE REGENTS OF THE UNIVERSITY OF
                    21                                            CALIFORNIA
                    22

                    23

                    24

                    25

                    26

                    27

                    28
  C ROWELL                                                                              PLAINTIFF’S MOTION FOR TEMPORARY
& M ORING LLP
A TTORN E YS A T L A W
                                                                    26                                 RESTRAINING ORDER
                                                                                                     CASE NO. 3:20-CV-04621
                             SFACTIVE-905705894.8
